          Case: 19-3034        Document: 30     Page: 1     Date Filed: 04/15/2020




    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                         No. 19-3034

                 Secretary United States Depart v. Lloyd Industries Inc, et al

                            (U.S. District Court No.: 2-16-cv-01079)


                                           ORDER

       In accordance with the agreement of the parties in the above-captioned case, the
matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to either
party. A certified copy of this order is issued in lieu of a formal mandate.



For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: April 15, 2020
TMM/cc: Ms. Kate Barkman
Louise M. Betts, Esq.
Brandon J. Brigham, Esq.
Christen L. Casale, Esq.
Jonathan L. Snare, Esq.
                                                          A True Copy:



                                                          Patricia S. Dodszuweit, Clerk
                                                          Certified Order Issued in Lieu of Mandate
